Exhibit 10.25

Executive Officer Compensation Schedule

On February 22, 2007, the Compensation Committee of the Board of Directors of
Westlake Chemical Corporation (the “Company”) set 2007 base salaries and bonus
targets for certain executive officers of the Company named below and determined
the amount of 2006 bonuses payable in 2007 to such executive officers.

 

Name/Position

   2007 Annual
Base Salary    2007 Bonus
Target
(% of Base Salary)     2006 Bonus
Payable in 2007

Albert Chao

President and

Chief Executive Officer

   $ 740,000    75 %   $ 798,336

James Chao

Chairman of the Board

   $ 530,000    75 %   $ 586,278

Wayne D. Morse

Sr. Vice President

Vinyls

   $ 310,000    45 %   $ 219,697

David R. Hansen

Sr. Vice President

Administration

   $ 295,000    45 %   $ 185,782

Stephen Wallace

Vice President

General Counsel & Secretary

   $ 295,000    40 %   $ 149,921

The 2007 bonus targets set forth above relate to the Company’s EVA Incentive
Plan (the “EVAIP”). The EVAIP provides for awards that are principally
contingent upon the attainment of specific targeted EVA® results. EVA, or
“economic value added,” is a measure of financial performance based upon the
achievement of returns for shareholders above the invested cost of capital.
Under the plan, if the expected improvement in EVA is met in 2007, participants
will be awarded a cash bonus equal to one times their target bonus. This is
referred to as a 1X bonus. If 2007 results exceed the expected improvement,
awards will be granted at a rate corresponding to the rate of increase above
expectation. Similarly, if 2007 results do not meet the expected improvement,
the awards will be correspondingly lower. The gross EVA declared bonus is
subject to modification by an Individual Performance Factor as recommended by
management and approved by the Compensation Committee of the Board of Directors.